Citation Nr: 0600909	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a vision loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1969 to 
September 1970.  

This case is before the Board of Veterans' Appeals on appeal 
from a June 2002 rating decision by a Regional Office (RO)n 
of the Department of Veterans Affairs (VA).  The veteran 
testified at a hearing at the RO in February 2003.  This 
matter was previously before the Board and was remanded in 
February 2005.


FINDING OF FACT

Vision loss disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is vision loss disability 
otherwise related to such service.


CONCLUSION OF LAW

A vision loss disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought.  The March 2002, August 2002 and 
February 2005 VA letters informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The letters implicitly notified the veteran that he should 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.  The Board also notes that the February 2005 letter 
explicitly notified the veteran to submit any pertinent 
evidence in his possession.  Thus, the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the veteran and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in March 2002 and the 
initial rating decision was issued in June 2002.  Thus, the 
VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the veteran has been afforded several VA examinations, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide this claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board again emphasizes that no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07.  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).  

The Board notes that the veteran's service medical records 
show that the veteran's uncorrected visual acuity decreased 
during active duty service, as recorded on his January 1969 
entrance examination report and his September 1970 discharge 
examination report.  Nevertheless, the Board notes that the 
veteran's best corrected visual acuity was 20/20 on both 
examinations.  Moreover, as noted above, absent superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.

The veteran's service medical records show that the veteran 
was treated for an eye infection in August 1969 and that his 
eye required irrigation due to a foreign body in May 1970.  
The May 1970 notation reflects that the veteran was diagnosed 
with a corneal abrasion.  

The only medical evidence of record which addresses whether 
or not any of the veteran's current eye disabilities are 
etiologically related to his active duty service is a March 
2005 VA examination report.  This examination report reflects 
that the examiner reviewed the veteran's c-file.  The 
examination report shows that the veteran currently has three 
vision disabilities:  a corneal scar, optic nerve head 
drusen, and visual field constriction.  The examination 
report states that the corneal scar is as likely as not due 
to the corneal abrasion noted in service in May 1970.  The 
Board notes that by way of an August 2005 rating decision, 
the RO granted service connection for this disability.  This 
is considered to be a full grant of the benefits sought as to 
this issue.  The May 2005 VA examination report also states 
that the optic nerve head drusen and visual field 
constriction are not due to any event, injury or illness 
during active duty service.

In sum, the medical evidence of record demonstrates that the 
veteran has three current eye disabilities.  One has already 
been service connected and the record shows that the other 
two disabilities are not etiologically related to the 
veteran's active duty service period.  As such, service 
connection for a vision loss disability is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


